Citation Nr: 1228173	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-33 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to April 1992, followed by a period of unverified reserve service. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which in pertinent part, denied service connection for hypertension.  In March 2010 the Board remanded the claim for additional development.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO also reviewed and considered the evidence in the paperless claims file prior to the most recent adjudication of the claim.  

The issue of entitlement to service connection for coronary artery disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

The probative and persuasive evidence does not show that hypertension was caused or aggravated by active duty service or active duty training; it was not manifest to a compensable degree within one year of separation from active duty service; and it is unrelated to a disease, injury, or event during service, or to any service-connected condition, to include PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In this case, the Veteran was notified in letters dated in February 2007, December 2008, and from June to December 2010.  The February 2007 letter was issued prior to initial adjudication.  Additionally, while it is acknowledged that the letters dated from 2008 to 2010 were not issued to the Veteran prior to the RO's adjudication of the claim, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless.  The RO readjudicated the claim in a February 2012 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370 (2006); see also Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  Additionally, the thorough and informative notices provided throughout the adjudicative appeals process afforded the Veteran a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board also notes that the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that the duty to assist requirements have been fulfilled.  In March 2010, the Board directed VA to locate the Veteran's service records for his period of service in the reserves.  VA made repeated attempts to locate the records and conducted a search of the potential locations for these records.  See notice letters dated from June to December 2010.  Each inquiry proved to be unsuccessful.  The Veteran's complete service medical records are not available in this case.  In June 2010 VA informed the Veteran that his complete service records, specifically his reserves records, were unavailable and the Veteran was provided an opportunity to submit any records in his possession.  Under those circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully whether reasonable doubt exists to resolve in favor of the Veteran.  Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Because those records, if they existed, remain absent from the file, the Board's analysis has been undertaken with the heightened obligation in mind.  The case law does not however lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46 (1996).  All relevant, identified, and available evidence, has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  Furthermore, as will be discussed below, pursuant to the March 2010 Board remand, the Veteran was scheduled for a VA examination to determine whether the Veteran's hypertension was caused or aggravated by service or a service-connected disability.  Through no fault of VA, those efforts were unsuccessful.  Specifically, the RO scheduled VA examinations in May 2011 and January 2012; however, the Veteran failed to appear without showing good cause.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the Veteran's responsibility to cooperate with VA, including when there is a need to have him examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes that in light of the Veteran's disinclination to fully cooperate with the process, all reasonable efforts were made by VA to obtain evidence necessary to substantiate his claim and that any further attempts to assist him in developing his claim would result in needless delay, and is thus unwarranted.  In light of the foregoing, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected PTSD. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2011).  Active duty training includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Inactive duty training is defined as duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Therefore, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The definition of active duty also includes any periods of inactive duty for training during which an individual becomes disabled or dies from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6 (2011).  Presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991). 

Because hypertension is considered a disease and not an "injury," service connection may only be awarded by establishing that the Veteran's hypertension had its onset during, or was aggravated by, a period of active duty training.  While service connection can be established for an injury sustained during a period of inactive duty training, the exceptions to the requirement of an injury during inactive duty training are an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident.  See 38 C.F.R. § 3.6(a).  The record does not indicate, and the Veteran does not contend, that any of these three "injuries" occurred during inactive duty training.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  A 10 percent rating for hypertension requires diastolic pressure of predominantly 100 or more; systolic pressure of predominantly 160 or more; or a history of diastolic pressure of predominantly 100 or more with continuous medication required for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2011). 

The Veteran's service treatment records show blood pressure readings of 128/78 in March 1988; 110/60, 110/72, 114/80, and 120/80 in May 1988; 104/62 in June 1988; 110/70, and 110/64 in August 1988; 104/70, and 120/80, and 120/70 in October 1988; 110/78 in November 1988; 112/80, and 120/60 in January 1989; 106/66 in February 1989; 120/88 in March 1989; 120/80 in June 1989; 104/56 in July 1989; 110/64 in August 1989; 94/70 in January 1990; 110/70 in March 1990; 116/60 in April 1990; 124/60 and 110/60 in May 1990; 122/68 in October 1990; 116/72 in November 1990; 118/80 in March 1991; 122/76 in November 1991; and 132/74 in February 1992.  A diagnosis of hypertension was not noted on separation from service examination in February 1992.

In a statement in February 2011, the Veteran reported that following discharge from service in 1992, he served in the naval reserves for the next 4 years, until approximately 1996.  Of note, a reserves treatment report dated in March 1993, shows that the Veteran had an elevated blood pressure reading of 160/96.  His blood pressure was rechecked and was not within normal limits.  The Veteran was advised to have his blood pressure monitored periodically at that time.  Hypertension was not diagnosed.  

A subsequent January 1999 VA treatment report indicates that the Veteran had an elevated blood pressure reading to 140/92.  The clinician noted that the Veteran's medical conditions included hypertension along with back problems.  A diagnosis of hypertension was initially noted in an August 2002 VA treatment report.  Subsequent treatment records showed continued treatment for hypertension. 

The Veteran underwent a VA examination in June 2008.  The examiner noted that the onset of hypertension was in 2002.  Treatment consisted of medication.  Following an examination of the Veteran, the examiner diagnosed essential systemic hypertension and opined that the Veteran's hypertension was not caused by his PTSD.  The examiner associated the Veteran's hypertension to poor health and increased need for medical services.  

In support of his claim the Appellant submitted articles showing a relationship between PTSD and hypertension, and a VA hypertension examination for another veteran, wherein the physician, Dr. C.P.C., etiologically linked that veteran's hypertension to his PTSD.  

On VA heart examination in February 2009, the Veteran reported that he was diagnosed with hypertension in 1993.  Following an examination of the Veteran, the examiner diagnosed systemic hypertension and opined that that the Veteran's hypertension was not at least as likely as not due to PTSD based on the rationale that the Veteran's hypertension appeared to be due to his unhealthy lifestyle such as tobacco use and lack of exercise.  The examiner explained that the Veteran was obese, which was a commonly recognized risk factor for hypertension.  Additionally, the fact that the Veteran was a male with a 23 year history of smoking also increased the his risk for hypertension.  The examiner concluded that based upon the medical evidence of record, there was no direct link between the Veteran's hypertension and his PTSD.  The examiner reviewed the examination report prepared by Dr. C.P.C. and distinguished the circumstances leading to the Appellant's hypertension and those of the veteran discussed in Dr. C.P.C.'s report.  In this regard, the VA examiner noted unlike the Appellant, the veteran examined by Dr. C.P.C. was a depressed prisoner of war with no other identifiable risk factors, while as previously noted, the Appellant had several risk factors associated with hypertension, to include his weight, gender, age, and history of tobacco use.  

As previously noted, in March 2010, the Veteran's claim for service connection for hypertension was remanded to afford the Veteran the opportunity for a VA examination to determine the nature and etiology of the claimed disability.  The Veteran was scheduled for VA examinations in May 2011, and January 2012, but he failed, without good cause, to report for the scheduled examinations.  As a result, the Board must come to a determination solely on the basis of information included in the record.  38 C.F.R. § 3.655 (2011).  The Board reiterates that the duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, as set forth above, during active duty, the Veteran's blood pressure readings remained normal.  A diagnosis of hypertension was not noted on the separation examination in February 1992, or at any time during service.  As hypertension was not diagnosed in service, the Board finds that an onset or chronicity in service is not established.  38 C.F.R. § 3.303(a)(b) (2011). 

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection of his hypertension.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). 

After service, a VA clinician in January 1999 noted that the Veteran's medical conditions included hypertension, and an August 2002 VA treatment report contained a diagnosis of hypertension.  Subsequent treatment records show ongoing treatment for hypertension.  The reports do not attribute the Veteran's hypertension to service or any event of service, let alone any symptoms or complaints since service.  The Board also notes that the length of time between his separation from service and the initial confirmed clinical diagnosis is a factor that weighs against a finding of a continuity of symptomatology.  38 C.F.R. § 3.303(b) (2011); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, despite the Veteran's assertions, there is no evidence of a diagnosis of hypertension within the one-year presumptive period.  Thus, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  The available reserves treatment records show that in March 1993 the Veteran had an elevated blood pressure reading of 160/96.  His blood pressure was rechecked and was not within normal limits.  However, the evidence does show hypertension or isolated systolic hypertension confirmed by readings taken two or more times on at least three different days, nor does it support a finding of systolic pressure of predominantly 160 or more, as opposed to an isolated high blood pressure reading.  Hypertension was not diagnosed at that time.  Similarly, elevated blood pressure readings were noted in June 1996 and in November 1996, but again, hypertension was not diagnosed.  Although the Veteran's complete service reserves records are not in the claims file, the evidence of record, to include VA treatment records starting in 1992, does not contain references to hypertension prior to 1999, and there is no contemporaneous evidence to show that the condition was manifest within one year of discharge from active duty service in April 1992.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

To the extent that the Veteran asserts continuity of hypertension symptomatology since service, the Board finds that the Veteran's statements are not competent.  The Board observes that the Veteran, as a layperson, is competent to describe symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, due to the complexity of the disease at issue, the Veteran is not competent to diagnose his disease or attribute any symptoms to this complex disease.  

Where the determinative questions involve a medical diagnosis or causation not capable of lay observation, medical evidence of an association or link between the current disability and continuity of symptomatology is needed and where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 (2011). 

Hypertension is not a condition where lay observation has been found to be competent to establish a diagnosis or the presence of the disability.  The determination as to the diagnosis or presence of the disability is medical in nature and not capable of lay observation.  Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay evidence may establish a diagnosis of certain medical conditions, such as a simple medical condition, hypertension is not a simple medical condition.  The diagnosis requires diagnostic testing and medical evaluation to identify, which a lay person is not qualified to do.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To the extent the Veteran contends that his hypertension is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the lay contentions of the Veteran.  While the Veteran asserts that an elevated blood pressure reading in service supports the current diagnosis by a medical professional, his statements alone are not competent to provide a causal nexus and a medical professional has not made this connection.  Therefore, due to the medical complexity of the issues involved, the Veteran's assertions alone are not sufficient to prove that the condition manifested, was treated, or was diagnosed within one year of service discharge because none of the evidence of record corroborates those statements.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board finds that the statements from the Veteran offered as proof of service connection between hypertension and service are not competent evidence.  Moreover, the objective evidence of record is of greater probative value than the Veteran's assertions.  The objective evidence of record shows that the Veteran's hypertension did not have its onset in service or within a year after service; rather, it shows that it was initially diagnosed numerous years post service and is in no way related to service or any active duty for training period.

In addition, although the VA examination report in February 2009, noted the Veteran's report that he was diagnosed with hypertension in 1993, this notation by a physician does not transform the subjective report into objective competent medical evidence.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Finally, to the extent that the Veteran reports that he developed hypertension secondary to the service-connected PTSD, VA obtained a medical examination and opinion to address the Veteran's contentions.  However, the probative medical evidence does not support the claim.  

In June 2008 a VA examiner diagnosed essential systemic hypertension and opined that the Veteran's hypertension was not caused by his PTSD.  The examiner associated the Veteran's hypertension to poor health and increased need for medical services.  Similarly, following an examination of the Veteran a VA examiner in February 2009, diagnosed systemic hypertension and opined that that the Veteran's hypertension was not at least as likely as not due to PTSD.  The examiner explained that the Veteran's hypertension appeared to be due to his unhealthy lifestyle such as  a history of tobacco use, obesity and lack of exercise, as these factors coupled with the Veteran's age and gender, were commonly recognized risk factors for hypertension.  The examiner concluded that based upon the medical evidence of record, there was no direct link between the Veteran's hypertension and his PTSD. The examiner also cited to the medical evidence of record and distinguished this Veteran's hypertension and the development of hypertension of a different veteran discussed in Dr. C.P.C.'s report.  In this regard, the VA examiner noted that unlike this Veteran, the veteran examined by Dr. C.P.C. was a depressed prisoner of war with no other identifiable risk factors.  By contrast, this Veteran had multiple risk factors associated with hypertension, to include his weight, gender, age, and history of tobacco use.  There is no contradictory medical evidence of record.  

The Board finds that this VA examiner's opinion is both competent and credible and, therefore, probative.  The opinion is well reasoned, detailed, consistent with the other evidence of record, and included consideration of the relevant history.  Prejean v. West, 13 Vet. App. 444 (2000).  Additionally, and even more importantly, this commenting VA examiner in February 2009 sufficiently discussed the underlying rationale of the opinion, which, rather than mere review of the claims file, is more so where the probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board has considered the articles submitted by the Veteran in support of his claim.  However, the Court has consistently held that medical statement and/or treatise evidence that was too generic and inconclusive as to the specific facts in a case was insufficient to establish causal link.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  As the materials submitted do not specifically address the Veteran's condition, they are insufficient to establish an etiological nexus alone. 

Based on the foregoing, the probative and persuasive evidence does not show that hypertension was caused or aggravated by active duty service or active duty training.  Hypertension did not manifest in service, to a compensable degree within one year of separation from active duty service, and it is unrelated to a disease, injury, or event during service, or to a service-connected condition, to include PTSD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for hypertension, to include as secondary to posttraumatic stress disorder, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


